Name: Commission Regulation (EEC) No 1617/83 of 15 June 1983 fixing the marketing year 1983/84 for cherries in syrup and providing derogations from certain provisions laid down in Regulation (EEC) No 1530/78 in respect of the system of aid in respect of certain products from fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 159/50 Official Journal of the European Communities 17. 6 . 83 COMMISSION REGULATION (EEC) No 1617/83 of 15 June 1983 fixing the marketing year 1983/84 for cherries in syrup and providing derogations from certain provisions laid down in Regulation (EEC) No 1530/78 in respect of the system of aid in respect of certain products from fruit and vegetables Whereas the delay in fixing the minimum price for tomato-based products and peaches in syrup makes it necessary to waive certain time limits set by Regula ­ tion (EEC) No 1530/78 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 The marketing year 1983/84 for cherries in syrup falling within subheading 20.06 B of the Common Customs Tariff shall run from 23 May 1983 to 14 May 1984. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegeta ­ bles ('), as last amended by Regulation (EEC) No 1088/83 (2), and in particular Articles 2a and 3c thereof, Whereas the system of production aid provided for in Article 3a of Regulation (EEC) No 516/77 requires that prices shall be fixed which processors must pay to producers ; whereas those prices are to ensure that the producers receive a remunerative price for fresh products ; whereas the minimum prices must be deter ­ mined taking into consideration the prices for fresh fruit ; Whereas cherries in syrup are eligible for production aid ; whereas Commission Regulation (EEC) No 1347/80 (3) provides that the marketing year for cher ­ ries in syrup is to start on 12 May for hard-fleshed cherries and other sweet cherries and on 20 May for Morello cherries ; Whereas the prices applicable in the sector of fresh fruit were not fixed in time to allow the minimum prices to be fixed before the beginning of the marke ­ ting year for cherries in syrup ; whereas it is accor ­ dingly necessary to postpone the beginning of the marketing year ; Whereas Commission Regulation (EEC) No 1530/78 of 30 June 1978 laying down rules for the application of the system of aid in respect of certain products processed from fruit and vegetables (4), as last amended by Regulation (EEC) No 1614/83 (*) contains provi ­ sions in respect of cherries which are linked to the beginning of the marketing year ; whereas these provi ­ sions must be adapted as a consequence of the post ­ ponement of the beginning of the marketing year ; Article 2 1 . Notwithstanding the first subparagraph of Article 1 (2) of Regulation (EEC) No 1530/78 , processing contracts concerning cherries shall, for the 1983/84 marketing year, be concluded : (a) for tomatoes :  before 30 June in respect of tomatoes to be delivered to the industry during the period 1 July to 15 November, (b) for peaches :  before 30 June in France, Italy and Greece and before 11 July in the other Member States for peaches to be delivered to the industry during the period 1 July to 15 October, (c) for cherries :  before 22 June in France, Italy and Greece and before 1 1 July in other Member States for hard cherries and other sweet cherries to be deli ­ vered to the industry before 16 September 1983 ,  before 11 July for Morello cherries to be deli ­ vered to the industry before 16 September 1983 . (  ) OJ No L 73, 21 . 3 . 1977, p. 1 . (2) OJ No L 118 , 5 . 5 . 1983, p. 16 . (3) OJ No L 135, 31 . 5 . 1980, p. 65 . (4) OJ No L 179, 1 . 7 . 1978 , p. 21 . (5) See page 47 of this Official Journal . 17 . 6 . 83 Official Journal of the European Communities No L 159/51 2. Notwithstanding Article 7 of Regulation (EEC) No 1530/78 and for the 1983/84 marketing year :  the event, within the meaning of Article 6 of Council Regulation (EEC) No 1134/68 ('), in which production aid to cherries becomes due and payable shall be considered as occurring on 23 May 1983 , and  the conversion rate to be applied to the minimum price for cherries, expressed in ECU, shall be the representative rate in force on 23 May 1983 . Article 3 Regulation (EEC) No 1347/80 is hereby repealed . Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 June 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 188 , 1 . 8 . 1968 , p. 1 .